Title: To Thomas Jefferson from William Lambert, 17 April 1792
From: Lambert, William
To: Jefferson, Thomas


Philadelphia, 17 Apr. 1792. John Roney, a former lieutenant in the Virginia line of the Continental Army, and Michael Ford, who was trained in a merchant’s counting house and writes a very good hand, both clerks to the Commissioner of Loans for Virginia who were formerly in the office of the Commissioner of Accounts for that state, regard their employment as precarious and
 
wish to obtain posts in the executive departments of the United States. Since the Treasury and War Departments have no vacancies, he asks that they be recommended to David Rittenhouse for clerkships at the Mint when it begins operations.
